tcmemo_2007_72 united_states tax_court ronald s raczkowski petitioner v commissioner of internal revenue respondent docket no filed date ronald s raczkowski pro_se blake w ferguson and ronald j goldstein for respondent memorandum opinion armen special_trial_judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction filed date respondent moves to dismiss this case on the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 as explained below we shall grant respondent’s motion to dismiss background petitioner resided in chapel hill north carolina when the petition was filed in this case on friday date respondent mailed a notice_of_deficiency to ronald s raczkowski petitioner in the notice respondent determined deficiencies in petitioner’s federal income taxes for the taxable years and in the amounts of dollar_figure and dollar_figure respectively the notice was sent to petitioner by certified mail at his home address petitioner received the notice_of_deficiency on tuesday date the first page of the notice_of_deficiency states as follows last day to file a petition with the united_states tax_court date on tuesday date petitioner filed a petition with this court seeking a redetermination of the deficiencies determined by respondent in the notice_of_deficiency the petition which is dated friday date was delivered to the court by united parcel service of america inc ups a private delivery service pds in an express pad pak indicating that it had been sent by ups ground service unless otherwise indicated all section references are to the internal_revenue_code in effect at the time that the petition was filed and all rule references are to the tax_court rules_of_practice and procedure the address appearing on the petition is petitioner’s home address ie the same address to which the notice_of_deficiency was sent the return address appearing on the ups label on the express pad pak in which the petition was sent to the court is pak mail center us route north chapel hill north carolina pak mail center is an authorized agent for ups in his petition petitioner expressly references the date notice_of_deficiency and he attached a copy of that notice to his petition as an exhibit as indicated respondent filed a motion to dismiss for lack of jurisdiction on date in the motion respondent contends that dismissal for lack of jurisdiction is required because petitioner failed to file a timely petition respondent attached to the motion as an exhibit electronic tracking information from ups regarding the aforementioned express pad pak that information indicates that the express pad pak was received by ups pincite p m on date petitioner filed a notice of objection to respondent’s motion on date therein petitioner states the filing of the petition was placed in the post on the day designated for filing no further information is provided and no documentation is attached as an exhibit thereafter by order dated date the court directed petitioner to supplement his notice of objection by setting forth who prepared the petition who placed the petition in the mail the location where the petition was deposited into the mail and the circumstances surrounding the purported mailing of the petition to the tax_court on or before date which petitioner appears to allege in numbered paragraph of his objection and attach to that supplement copies of any documents establishing the timely mailing of the petition to the court on or before date on date petitioner responded to the aforementioned order by filing a supplement to objection in it petitioner states as follows the petition was prepared by myself ronald s raczkowski i placed the petition in the mail at the estes road post office on the evening of date the mail apparently did not get picked up until date i do not have any documents which establish the above situation a hearing on respondent’s motion was held in washington d c on date at that time counsel for respondent appeared and argued in support of the pending motion in contrast there was no appearance by or on behalf of petitioner nor did petitioner file a written_statement pursuant to rule c the provisions of which were noted by the court in its order calendaring respondent’s motion for hearing discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 this court’s jurisdiction to redetermine a deficiency depends on the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail indeed if the notice is mailed to the taxpayer at the taxpayer’s last_known_address actual receipt of the notice by the taxpayer is immaterial see 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 81_tc_42 the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 a petition is timely if it is filed with the court within days after the notice_of_deficiency is mailed id by virtue of sec_7502 a petition that is timely mailed is deemed to be timely filed there is no dispute in this case that respondent mailed the notice_of_deficiency to petitioner on date or that the 90th day following the mailing of the notice_of_deficiency in this case was thursday date thus the last day allowed by law to file a petition in this case was thursday date which was not a legal_holiday in the district of columbia see sec_6213 the petition in this case was not filed with the court until date petitioner contends that the petition was timely mailed however the fact that petitioner dated the petition date which date is the 91st day after the mailing of the notice_of_deficiency belies that contention nevertheless we shall assume arguendo that petitioner postdated the petition and address his contention in his supplement to objection petitioner alleges that he placed the petition in the mail at the estes road post office on the evening of date however there are two problems with this contention first the record conclusively demonstrates that the petition was dispatched to and arrived at the court through a pds namely ups it was not sent to the court through the u s mail we should emphasize that there is no persuasive evidence whatsoever that petitioner did postdate the petition second electronic tracking information from ups demonstrates that the express pad pak containing the petition was received by ups pincite p m on date the 91st day after the mailing of the notice_of_deficiency if we assume arguendo that petitioner delivered the petition to pak mail center ups’s authorized agent on the evening of date but that the express pad pak was not acknowledged as received by ups until p m on date we would still be constrained to grant respondent’s motion and dismiss this case for lack of jurisdiction the timely mailing timely filing rule_of sec_7502 applies not only if the taxpayer sends a petition through the united_states mail but also if the taxpayer sends the petition using a pds designated by the commissioner insofar as ups is concerned only ups next day air ups next day air saver up sec_2nd day air up sec_2nd day air a m ups worldwide express plus and ups worldwide express have been designated by the commissioner as a pds see sec_7502 notice_2004_83 2004_2_cb_1030 up sec_3 we should emphasize that there is no persuasive evidence whatsoever that petitioner delivered the petition to ups’s agent on the evening of date undoubtedly petitioner received a receipt from pak mail center for the cost incurred in having the express mail pac delivered to the court in washington d c yet he tells us that i do not have any documents which establish the above situation we could infer therefore that a receipt or similar documentation would be unfavorable to petitioner’s case see 6_tc_1158 affd 162_f2d_513 10th cir ground has not been designated by the commissioner as a pds notice_2004_83 supra thus the timely mailing timely filing rule_of sec_7502 does not apply to ups ground service see notice_2004_83 supra notice_97_26 1997_1_cb_413 even if the timely mailing timely filing rule_of sec_7502 did apply to ups ground service we would still be constrained to grant respondent’s motion and dismiss this case for lack of jurisdiction pursuant to notice_97_26 supra the date on which an item is recorded electronically to the database of ups is treated as the postmark date for purposes of sec_7502 extrinsic evidence would not be admissible to contradict that postmark date austin v commissioner tcmemo_2007_11 in view of the foregoing we hold that the petition in this case was not timely filed pursuant to either sec_6213 or sec_7502 accordingly we shall grant respondent’s motion to dismiss for lack of jurisdiction and we shall dismiss this case for lack of jurisdiction on the ground that the petition was not timely filed we note that although petitioner cannot pursue a case in this court he is not without a judicial remedy thus petitioner may pay the determined liabilities file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the appropriate federal district_court or the united_states court of federal claims see 55_tc_138 to reflect the foregoing an order dismissing this case for lack of jurisdiction will be entered
